Citation Nr: 1119304	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active duty from September 1943 to December 1944.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio on brokerage for the RO in Chicago, Illinois.  The appellant had a hearing before the Board in August 2009 and the transcript is of record.

The case was brought before the Board in February 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include obtaining a VA medical opinion. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005; myocardial infarction was certified as the principal cause of death on his death certificate and hydrocephalus was certified as a contributory cause of death on his death certificate.  

2.  At the time of death, the Veteran had an 80 percent combined disability rating for residuals of a pleural cavity injury, a skull defect with tantalum plate in the frontal lope, encephalopathy, scars and a ruptured tympanic memory with hearing loss.  

3.  The Veteran's hydrocephalus has been medically attributed to his in-service traumatic brain injury (TBI) with skull defect.

4.  There is no competent and probative medical evidence indicating the Veteran's myocardial infarction, or any other heart disease, was manifested during service or within one year after the Veteran's discharge from service, or that this condition was due to or aggravated by any other service-connected disability.


CONCLUSION OF LAW

Service connection is established for the cause of the Veteran's death.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for cardiovascular-renal disease may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's heart disease is decades after service. 

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. See 38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

Lay testimony and statements are deemed competent evidence as to a description of symptoms observed. In the absence of evidence demonstrating that he or she has medical training or expertise, a lay person is not competent to render medical findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran died on April [redacted], 2005 due to myocardial infarction.  Hydrocephalus was listed as a contributory cause of death.  At the time, the Veteran had a combined 80 percent disability rating for various disabilities mainly stemming from shell fragment wounds to the skull, chest and thigh.  

That is, in service the Veteran incurred shell fragment wounds to the left parietal region of the skull, the left thigh and the right forearm.  The Veteran suffered a significant traumatic brain injury (TBI) and was unconscious for five days.  The Veteran was service connected for a skull defect with tantalum plate in the frontal lobe, encephalopathy, scars in various areas, a ruptured tympanic membrane with hearing loss and residuals from a pleural cavity injury.

The appellant's main contention is that she believes the Veteran's heart disease is attributable to his service-connected disabilities. 

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The claims folder contains two medical opinions dated in March 2007 and March 2009 by VA doctors concluding that the Veteran's service connected disabilities, and specifically his TBI, did not materially contribute to his death or accelerate his death.  Neither doctor included much of a rationale.  In March 2007, the VA physician added that the Veteran's pulmonary hypertension was related to his heart disease.  

The Board previously remanded the claim to ascertain whether the Veteran's heart disease or hypertension could be related to his in-service pleural cavity injury or TBI. 

The RO obtained a VA opinion in October 2010 from a neurologist to ascertain whether the Veteran's in-service TBI could have contributed to the Veteran's demise.  In that opinion, the VA examiner concluded that the Veteran's in-service brain injury was severe, especially considering it resulted in foreign bodies in the brain requiring surgical evacuation and the fact that the Veteran was unconscious for five days.  "More likely than not, the hydrocephalus, which was listed as a contributing cause to death, was related to and a consequence of the extensive, severe brain injuries" the Veteran sustained in the military.  

In November 2010, a VA cardiologist reviewed the claims folder and concluded that it is possible for a pleural cavity injury to lead to pulmonary hypertension.  In this case, however, the VA cardiologist indicated that the claims folder does not provide adequate diagnostic testing to confirm the Veteran actually had pulmonary hypertension.  The VA cardiologist further concluded that even if the Veteran had pulmonary hypertension, this does not generally cause myocardial infarction except in rare cases.  In light of the insufficient evidence to verify that the Veteran had pulmonary hypertension, however, the VA examiner concluded that an opinion with regard to etiology could not be provided without resorting to mere speculation.

The Board finds both medical opinions persuasive.  They are based on a thorough review of the claims folder and included a detailed rationale for opinions rendered.

No medical professional has ever definitively linked the Veteran's myocardial infarction (the principal cause of the Veteran's death) to any in-service incident or any service-connected disability.  Indeed, there are two opinions that conclude the Veteran's in-service injuries did not lead to his myocardial infarction.  The November 2010 examiner, moreover, found that even if the Veteran had pulmonary hypertension as a result of his in-service pleural cavity injury, it is unlikely pulmonary hypertension caused his myocardial infarction.

In October 2010, the VA examiner concluded given the severity of the Veteran's in-service TBI that his hydrocephalus developed as a result of the extensive brain injuries sustained by the Veteran in the military.  No medical professional refutes this opinion.

Again, the appellant's claim mainly rested on the theory that the Veteran's extensive in-service injuries caused his heart disease.  The medical evidence does not support this connection.  The medical evidence does support, however, that the Veteran's contributory cause of death, namely hydrocephalus, is related to his in-service TBI.

Pertinent regulations indicate that when the primary cause of death affects a vital organ, consideration must be given as to whether the Veteran's death would have occurred irrespective of coexisting conditions.  See 38 C.F.R. § 3.312(c)(3)-(4). However, even in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature".  Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).


In October 2010, a VA physician opined that the Veteran's TBI likely did lead to hydrocephalus, which was a contributory cause of the Veteran's death.  Resolving all reasonable doubt in favor of the Veteran,  the most persuasive evidence is against a finding that the Veteran's myocardial infarction was in any way related to his service-connected disabilities or in-service injuries but that hydrocephalus (which effected a vital organ, the brain) which has been attributed to an inservice TBI was indeed a contributing condition that caused death.  

No medical professional has ever opined that the Veteran's death would have occurred notwithstanding hydrocephalus and there is no reason to conclude so.  The death certificate lists hydrocephalus as a contributory cause of death as does the October 2010 VA examiner.  The other medical opinions in the record indicate the Veteran's TBI and other service connected conditions did not likely cause or accelerate his heart disease, but do not address the listed contributing cause of death hydrocephalus.

As such, the Board finds the evidence is, at the very least, in equipoise and the claim must be granted. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the claim is granted.  Accordingly, any VCAA deficiencies are non-prejudicial.




ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


